DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1, 2, 4-10, 13-19, 22, 23, 32-38, 41, 43, 50, and 52 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. 

The prior art of record, taken alone or in combination, does not teach or suggest dynamic heat dissipation method for a heat source inside an enclosure as recited by independent claim 1, comprising the step of: 
driving a heat source to move to a relatively low temperature area. 

The prior art of record, taken alone or in combination, does not teach or suggest a dynamic heat dissipation system inside an enclosure as recited by independent claim 22, comprising: 
a drive device configured to drive a heat source inside the enclosure to move; and 
a control system which is configured control the drive device to drive the heat source to move to the relatively low temperature area. 

Dependent claims 2, 4-10, 13-19, 23, 32-38, 41, 43, 50, and 52 are considered allowable due to their respective dependence on allowed independent claims 1 and 22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        May 6, 2021